United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                July 9, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                           No. 02-31165
                         Summary Calendar



NAOMI R. WILLIAMS,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1042
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Naomi R. Williams appeals the district court’s judgment that

affirmed the decision of the Commissioner of Social Security

denying disability benefits.   Our review is limited to

determining whether the Commissioner applied the proper legal

standards and whether the decision is supported by substantial

evidence on the record as a whole.    Anthony v. Sullivan, 954 F.2d

289, 292 (5th Cir. 1992).   Substantial evidence is such relevant

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-31165
                                  -2-

evidence as a reasonable mind might accept as adequate to support

a conclusion.    Villa v. Sullivan, 895 F.2d 1019, 1021-22 (5th

Cir. 1990).    We may not reweigh the evidence or try the issues de

novo.    Id. at 1022.   The record shows that the ALJ applied the

proper legal standards and that the Commissioner’s decision is

supported by substantial evidence.     Anthony, 954 F.2d at 292.

     Williams argues that the Commissioner failed to consider her

obesity when she determined that Williams could perform her past

relevant work.    Because obesity was one of Williams’s asserted

claims for disability and because the Commissioner found that

Williams had a combination of impairments considered “severe”,

Williams’s argument is unavailing.     Loza v. Apfel, 219 F.3d 378,

393 (5th Cir. 2000) (citing 20 C.F.R. § 404.1523).

     She also argues that the Commissioner erred by failing to

conduct a function-by-function analysis in light of all

Williams’s impairments.     Although the Commissioner did not

consider each function of Williams’s past work, there was no

conflicting evidence and substantial evidence supported the

Commissioner’s finding.     Myers v. Apfel, 238 F.3d 617, 620 (5th

Cir. 2001); see also Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir.

1988).

     AFFIRMED.